            Case 2:19-cr-00060-KJM Document 51 Filed 05/04/21 Page 1 of 1



   Memorandum
   United States Attorney’s Office
   Eastern District of California



             Change in Judgment and Sentencing
             date in:
 Subject:                                              Date:     May 4, 2021
             UNITED STATES v. FRICCERO,
             2:19-cr-00060-KJM
                                                             Paul Hemesath
              Casey Schultz, Courtroom Deputy to
 To:                                                   From: U.S. Attorney’s Office
              the Honorable Kimberly
                                                             Eastern District of California


After conferring, the parties have agreed to request that the Court re-schedule the Judgment and
Sentencing of Eric Friccero from to May 24, 2021, to August 2, 2021. This additional time will
allow the defense to collect additional documents for sentencing and the government to research
issues relevant to its recommendation.

Please contact me at (916) 554-2932 if you have any questions.
